Order entered July 10, 2015




                                              In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas
                                        No. 05-14-00297-CR

                               KIRK STEVEN JACKSON, Appellant

                                                V.

                                 THE STATE OF TEXAS, Appellee

                          On Appeal from the Criminal District Court No. 7
                                       Dallas County, Texas
                               Trial Court Cause No. F13-70153-Y

                                             ORDER
        The Court GRANTS the State’s July 9, 2015 amended motion for extension of time to

file the State’s brief.

        We ORDER the Clerk of the Court to file the brief tendered as of the date of this order.


                                                       /s/   ADA BROWN
                                                             JUSTICE